Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Regarding claims 1, 14, and 23, while the claims include the generic placeholder “unit” in “controller unit” coupled with functional language, the claims further recite sufficient structure (i.e., a computer) for performing the claimed functions. Accordingly, the claims do not invoke 35 USC 112(f).

Allowable Subject Matter
Claims 1-24 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest the claimed invention, particularly the features emphasized below:
A portable Single Photon Emission Computer Tomography (SPECT) imaging system to scan a patient, the system comprising: a Single Photon Emission Computer Tomography controller unit, the controller unit comprising a computer; a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force; at least one gamma camera panel connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution, wherein the gamma camera panel provides an imaging field of view that is larger than 15 degrees; a camera mounted in such a way as to observe an overall area of a patient; and at least one processor and a memory operatively coupled with the at least one processor, the camera, and the gamma camera sensors, the memory having instructions for execution by the at least one processor that cause the at least one processor to: read a first gamma-ray photon sensing event received from the gamma camera sensors; provide a read a second gamma-ray photon sensing event received from the gamma sensors; provide a second position and orientation of the gamma camera panel with respect to the body of the patient, co-register the second gamma-ray photon sensing event to the body of the patient using the second position and orientation; and reconstruct a 3D distribution of gamma-ray emitting radioisotopes inside the patient by using first and second co-registered sensing events.

Mihailescu (US 2016/0242744 A1) discloses a portable single photon emission computer tomography (SPECT) imaging system to scan a patient (para [0027]- Some embodiments are related to a spatial registration apparatus including a non-optical sensor probe, and a clip interface adapted to detachably and rigidly mate to the sensor probe a portable computing device having a camera and at least one processor operatively coupled with a memory; para [0207]- 3-D or 2-D sections of a model of patient that can include models imported from other imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), or single-photon emission computed tomography (SPECT)), the system comprising: a single photon emission computer tomography controller unit (para [0188]- Inside the computing unit 1205, algorithms and methods can be used to prepare ultrasound data for visualization, to register the ultrasound probe in respect to the patient by analyzing the probe tracking information, to build 3-D models of the patient, to allow users to control and manipulate ultrasound and tracking data, to store investigation data, to retrieve previously stored data, to provide connections with other computing units, internet or local network, servers, etc.; para [0207]- 3-D or 2-D sections of a model of patient that can include models imported from other imaging modalities, such as ... single-photon emission computed tomography (SPECT)), the 
Mihailescu does not teach a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force; wherein the camera is connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution, wherein the gamma camera panel provides an imaging field of view that is larger than 15 degrees; read a second gamma-ray photon sensing event received from the gamma sensors; provide a second position and orientation of the gamma camera panel with respect to the body of the patient, co-register the second gamma-ray photon sensing event to the body of the patient using the second position and orientation; and wherein the reconstruction uses first and second co-registered sensing events.

Bonutti (US 2017/0112577 A1) discloses a portable single photon emission computer tomography (SPECT) imaging system to scan a patient (para [0033]- scanner 302 is any device that is capable of scanning and/or detecting environmental information of patient 200, a surgical site, and/or and operating room including ... SPECT), the system comprising: a mechanical jointed arm connected to the controller unit (para [0035]- Referring to FIG. 2, procedural component 112 can be configured to couple directly to table 220 at a base 230 of telemanipulator 210 or at or near arm(s) 212 of telemanipulator 210 via coupling mechanism 232. Referring to FIG. 3, movable robotic arm 220 can be configured to have one or more recesses or docks 240 provided within arm 220 to couple directly into table 220), wherein the jointed arm can be positioned to a desired location by a user through applying direct force (para [0030]- In the exemplary embodiment, a surgeon manipulates arm 220 by moving an end effector 222 into place by movement of handle portion 224. During a procedure, the surgeon utilizes arm 220 and more specifically end effector 222 with limitations that are imposed by computing device 102 and/or processor 122 with information obtained from imaging device 110); at least one gamma camera panel connected to the jointed arm (para [0033]- In the exemplary embodiment, imaging device 110 includes a C-arm 300 coupled to a scanner 302. In one embodiment, scanner 302 is a gamma camera configured to detect radioactive tracers inside the body of patient 200); a camera mounted in such a way as to observe an overall area of a patient (para [0025]- an imaging device 110 (e.g., camera) scans an inventory system); and at least one processor and a memory operatively coupled with the at least one processor, the camera (Abstract- The system includes a robotic mechanism for performing a procedure 
Bonutti does not teach a single photon emission computer tomography controller unit, the controller unit comprising a computer; wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution, wherein the gamma camera panel provides an imaging field of view that is larger than 15 degrees; provide a first position and orientation of the gamma camera panel with respect to a body of the patient; read a second gamma-ray photon sensing event received from the gamma sensors; and provide a second position and orientation of the gamma camera panel with respect to the body of the patient.
Eisenberg (US 2003/0128801 A1) discloses a single photon emission computer tomography (SPECT) imaging system to scan a patient (para [0005]- The multimodality imaging system can be readily utilized in three operational modes, viz., volume computed tomography (VCT), nuclear medicine/single photon emission computed tomography (NM/SPECT)), the system comprising: a single photon emission computer tomography controller unit (para [0066]- NM/SPECT modes of operation, coincidence timing windows for the multi-channel analyzer 68, projection framing count levels, and scatter correction can be performed by the operator real-time image display and analysis system 66 to adaptively control the image acquisition rate and to provide input to the motion control system 54 for the next set of views), the controller unit comprising a computer; at least one gamma camera panel connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors (para [0086]- the 
Eisenberg does not teach wherein the SPECT imaging system is a portable SPECT imaging system; a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force; read a first gamma-ray photon sensing event received from the gamma camera sensors; provide a first position and orientation of the gamma camera panel with respect to a body of the patient; co-register the first gamma-ray photon sensing event to the body of the patient using the first position and orientation; read a second gamma-ray photon sensing event received from the gamma sensors; provide a second position and orientation of the gamma camera panel with respect to the body of the patient, co-register the second gamma-ray photon sensing event to the body of the patient using the second position and orientation; wherein reconstruction uses first and second co-registered sensing events.
Shwartz (US 2003/0208117 A1) discloses a single photon emission computer tomography (SPECT) imaging system to scan a patient (para [0029]- is understood to include the enhancement of images or videos (of a patient's body) with computer-generated additional information or virtual objects by means of fade-in/overlay; para [0036]- a three-dimensional image of the radiation source can be computed by means of known algorithms (as for example in the case of the freehand SPECT image reconstruction mentioned at the beginning)), the system comprising: a single photon 
Schwartz does not teach a portable SPECT; a memory with instructions; read a first gamma-ray photon sensing event received from the gamma camera sensors; provide a first position and orientation of the gamma camera panel with respect to a body of the patient; co-register the first gamma-ray photon sensing event to the body of the patient using the first position and orientation; read a second gamma ray photon sensing event received from the gamma sensors; provide a second position and orientation of the gamma camera panel with respect to the body of the patient, and co-register the second gamma-ray photon sensing event to the body of the patient using the second position and orientation.

Accordingly, claim 1 is allowed.

Regarding claims 2-13, the claims are allowed due to their dependence on claim 1.

Regarding claim 14, the cited prior art does not expressly disclose or suggest the claimed invention, particularly the features emphasized below:
A real-time multi-modality portable Single Photon Emission Computer Tomography (SPECT) imaging system to scan a patient, the system comprising: a SPECT controller unit, unit comprising at least a computer; a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force; at least one gamma camera panel connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution; an ultrasound transducer positionable in such a way as to have a field of view that at least partially overlaps with a gamma camera field of view; a tracking system able to provide tracking information about a relative position of the ultrasound transducer with respect to the gamma camera; a visualization device; and at least one processor and a memory operatively coupled with the gamma camera sensors, ultrasound transducer, tracking system and visualization device, the memory having instructions for execution by the at least one processor that cause the at least one processor to: read a first gamma-ray photon sensing event received from the gamma sensors; read a second gamma-ray photon sensing event received from the gamma sensors; reconstruct a 3D distribution of gamma-ray emitting radioisotopes inside the patient by using first and second sensing events; determine a co-registration between the ultrasound transducer and the gamma sensors using the tracking information; determine a co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan using the co-registration between the ultrasound transducer and the gamma sensors; and deliver to the visualization device an image that comprises an augmentation of the 3D distribution of gamma-ray emitting radioisotopes onto the ultrasound scan by using the co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan.

Mihailescu a real-time multi-modality portable single emission computer tomography (SPECT) imaging system to scan a patient (para [0027]- Some embodiments are related to a spatial registration apparatus including a non-optical sensor probe, and a clip interface adapted to detachably and rigidly mate to the sensor probe a portable computing device having a camera and at least one processor operatively coupled with a memory; para [0207]- 3-D or 2-D sections of a model of patient that can include models imported from other imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), or single-photon emission computed tomography (SPECT)). the system comprising: at least one gamma camera panel (para [0064]- sensing probes are an imaging gamma-ray camera) connected to the controller unit, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution; an ultrasound transducer positionable in such a way as to have a field of view that at least partially overlaps with a gamma camera field of view (para [0012]- An ultrasound transducer sharing a housing with a machine-vision camera system is disclosed. The integrated camera views an object, such as a patient's body, and determines the ultrasound transducer's x, y, z position in space and pitch, yaw, and roll orientation with respect to the object); a tracking system able to provide tracking information about a relative position if the ultrasound transducer with respect to the gamma camera (para [0070]- Another aspect of some embodiments is to provide a user, such as a surgeon or a physician, the capability to track objects in the field of view 
Mihailescu does not teach a SPECT controller unit, unit comprising at least a computer; a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force; read a second gamma-ray photon sensing event received from the gamma sensors; wherein the reconstruction uses first and second sensing events; determine a co-registration between the ultrasound transducer and the gamma sensors using the tracking information; wherein co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan using the co-registration between the ultrasound transducer and the gamma sensors; wherein delivery to the visualization device uses the co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan.
Bonutti a single emission computer tomography (SPECT) imaging system to scan a patient (para [0033]- scanner 302 is any device that is capable of scanning and/or detecting environmental information of patient 200, a surgical site, and/or and operating room including ... SPECT), the system comprising: a mechanical jointed arm connected to the controller unit (para [0035]- Referring to FIG. 2, procedural component 112 can be configured to couple directly to table 220 at a base 230 of telemanipulator 210 or at or near arm(s) 212 of telemanipulator 210 via coupling mechanism 232. Referring to FIG. 3, movable robotic arm 220 can be configured to have one or more recesses or docks 240 provided within arm 220 to couple directly into table 220), wherein the jointed arm can be positioned to a desired location by a user through applying direct force (para [0030]- In the exemplary embodiment, a surgeon manipulates arm 220 by moving an end effector 222 into place by movement of handle portion 224. During a procedure, the surgeon utilizes arm 220 and more specifically end effector 222 with limitations that are imposed by computing device 102 and/or processor 122 with information obtained from imaging device 110); at least one gamma camera panel (para [0033]- In the exemplary embodiment, imaging device 110 includes a C-arm 300 coupled to a scanner 302. In one embodiment, scanner 302 is a gamma camera configured to detect radioactive tracers inside the body of patient 200); an ultrasound transducer positionable (para [0032]- The end effectors 214, 222, and 232 can be any end effector needed for performing the surgical actions including, but not limited to ... ultrasonic transducers/probes); a tracking system able to provide tracking information about a relative position (para [0027]- In some embodiments, system 100 utilizes movement patterns for navigation (e.g., surgical navigation, vehicle navigation, etc.). In 
Bonutti does not teach wherein the SPECT is a real-time multi-modality portable SPECT; wherein the gamma sensor is connected to the controller unit, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution; a field of view that at least partially overlaps with a gamma camera field of view; wherein the processor and memory are further connected to the ultrasound transducer, tracking system and visualization device; a SPECT controller unit, unit comprising at least a computer; read a second gamma-ray photon sensing event received from the gamma sensors; between the ultrasound transducer and the gamma sensors using the tracking information; determine a co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan using the co-registration between the ultrasound transducer and the gamma sensors; and deliver to the visualization device an image that comprises an augmentation of the 3D distribution of gamma-ray emitting radioisotopes onto the ultrasound scan by using the co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan. 
Eisenberg discloses a real-time multi-modality portable single emission computer tomography (SPECT) imaging system to scan a patient (para [0005]- The multi-modality imaging system can be readily utilized in three operational modes, viz., volume computed tomography (VCT), nuclear medicine/single photon emission computed tomography (NM/SPECT)), the system comprising: a SPECT controller unit, unit comprising at least a computer (para [0066]- NM/SPECT modes of operation, coincidence timing windows for the multi-channel analyzer 68, projection framing count levels, and scatter correction can be performed by the operator real-time image display and analysis system 66 to adaptively control the image acquisition rate and to provide input to the motion control system 54 for the next set of views); at least one gamma camera panel connected to the controller unit, wherein the gamma camera panel comprises gamma camera sensors (para [0086]- the NM/SPECT mode of operation, the collimator 92 is utilized for gamma camera collimation at lower energies) with position and energy sensing resolution (para [0094]- Different isotope energy resolution, spatial resolution and collimation sensitivity can be implemented by the cone beam focused NM/SPECT collimators 98); a visualization device (para [0006]- The fused images are analyzed and the fused image data are compared with disease process models and general population reference standards to provide feedback to the patient and medical professionals in the form of four dimensional displays and interactive image visualizations); and at least one processor and a memory operatively coupled with the gamma camera sensors and the visualization device (para [0060]- The data acquisition system 50 controls the collection and sampling of signals from the focused two-dimensional curved detector arrays 26 and other physiological data. The data  
Eisenberg does not teach a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force; an ultrasound transducer positionable in such a way as to have a field of view that at least partially overlaps with a gamma camera field of view; a tracking system able to provide tracking information about a relative position if the ultrasound transducer with respect to the gamma camera; wherein the processor and memory is coupled to the ultrasound transducer, tracking system; read a first gamma-ray photon sensing event received from the gamma sensors; read a second gamma-ray photon sensing event received from the gamma sensors; wherein the reconstruction uses first and second sensing events; determine a co-registration between the ultrasound  
Shwartz discloses a single emission computer tomography (SPECT) imaging system to scan a patient (para [0029]- is understood to include the enhancement of images or videos (of a patient's body) with computer-generated additional information or virtual objects by means of fade-in/overlay; para [0036]- a three-dimensional image of the radiation source can be computed by means of known algorithms (as for example in the case of the freehand SPECT image reconstruction mentioned at the beginning)), the system comprising: a SPECT controller unit, unit comprising at least a computer (para [0035]- the information about the radiation detected by the endoscopic nuclear probe by means of a synchronising unit, so that the evaluation unit 60 can link the radiation information with the location and orientation information, as a result of which a three-dimensional image of the radiation source can be computed by means of known algorithms (as for example in the case of the freehand SPECT image reconstruction mentioned at the beginning)); a mechanical jointed arm connected to the controller unit, wherein the jointed arm can be positioned to a desired location by a user through applying direct force (para [0040]- This can be e.g. a robot arm which guides the probe, wherein the arm can at the same time include the sensor system for tracking the probe);  
Schwartz does not teach a real-time multi-modality portable SPECT; an ultrasound transducer positionable in such a way as to have a field of view that at least partially overlaps with a gamma camera field of view; a tracking system able to provide tracking information about a relative position if the ultrasound transducer with respect to the gamma camera; a memory coupled to the ultrasound transducer, tracking system and visualization device, the memory having instructions for execution by the at least one processor; read a first gamma-ray photon sensing event received from the gamma sensors; read a second gamma-ray photon sensing event received from the gamma sensors; determine a co-registration between the ultrasound transducer and the gamma sensors using the tracking information; determine a co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan using the co-registration between the ultrasound transducer and the gamma sensors; and deliver to the visualization device an image that comprises an augmentation of the 3D distribution of gamma-ray emitting radioisotopes onto the ultrasound scan by using the co-registration between the 3D distribution of gamma-ray emitting radioisotopes and an ultrasound scan.
While portable SPECT imaging systems were well-known and routinely used in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed system.
Accordingly, claim 14 is allowed.


Regarding claims 15-22, the claims are allowed due to their dependence on claim 14.

Regarding claim 23, the cited prior art does not expressly disclose or suggest the claimed invention, particularly the features emphasized below:
A portable Single Photon Emission Computer Tomography (SPECT) imaging system to scan a body part of a patient, the system comprising: a SPECT controller unit, the controller unit comprising at least a computer; a mechanical jointed arm connected to the controller unit; a gamma camera panel connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution, wherein the gamma camera panel provides an imaging field of view that is larger than 15 degrees, the imaging field of view being defined as a range of angles, with respect to a direction at which the gamma camera has maximum imaging sensitivity, from which gamma photons can be detected and imaged by gamma sensors comprised by the gamma camera panel with a sensitivity larger than a hundredth the maximum imaging sensitivity; and a tactile pressure sensor mounted on the panel, wherein the tactile pressure sensor is operationally coupled to at least one processor and memory, wherein movement of the panels with respect to the patient is modified depending on tactile pressure sensor data obtained by the tactile pressure sensor.

Mihailescu a portable single photon emission computer tomography (SPECT) imaging system to scan a body part of a patient (para [0027]- Some embodiments are related to a spatial registration apparatus including a non-optical sensor probe, and a clip interface adapted to detachably and rigidly mate to the sensor probe a portable computing device having a camera and at least one processor operatively coupled with a memory; para [0207]- 3-D or 2-D sections of a model of patient that can include models imported from other imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI), positron emission tomography (PET), or single-
Mihailescu does not teach a SPECT controller unit, the controller unit comprising at least a computer; a mechanical jointed arm connected to the controller unit; wherein the gamma camera is connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors with position and energy sensing resolution, wherein the gamma camera panel provides an imaging field of view that is larger than 15 degrees, the imaging field of view being defined as a range of angles, with respect to a direction at which the gamma camera has maximum imaging sensitivity, from which gamma photons can be detected and imaged by gamma sensors comprised by the gamma camera panel with a sensitivity larger than a hundredth the maximum imaging sensitivity; and a tactile pressure sensor mounted on the panel, wherein the tactile pressure sensor is operationally coupled to at least one processor and memory, wherein movement of the panels with respect to the patient is modified depending on tactile pressure sensor data obtained by the tactile pressure sensor.
Bonutti a portable single photon emission computer tomography (SPECT) imaging system to scan a body part of a patient (para [0033]- scanner 302 is any device that is capable of scanning and/or detecting environmental information of patient 200, a surgical site, and/or and operating room including ... SPECT), the system comprising: a mechanical jointed arm connected to the controller unit (para [0035]- Referring to FIG. 2, procedural component 112 can be configured to couple directly to table 220 at a base 230 of telemanipulator 210 or at or near arm(s) 212 of telemanipulator 210 via coupling mechanism 232. Referring to FIG. 3, movable robotic arm 220 can be configured to 
Bonutti does not teach a SPECT controller unit, the controller unit comprising at least a computer; wherein the gamma camera panel comprises gamma camera sensors 
Eisenberg discloses a portable single photon emission computer tomography (SPECT) imaging system to scan a body part of a patient (para [0005]- The multi-modality imaging system can be readily utilized in three operational modes, viz., volume computed tomography (VCT), nuclear medicine/single photon emission computed tomography (NM/SPECT)), the system comprising: a SPECT controller unit, the controller unit comprising at least a computer (para [0066]- NM/SPECT modes of operation, coincidence timing windows for the multi-channel analyzer 68, projection framing count levels, and scatter correction can be performed by the operator real-time image display and analysis system 66 to adaptively control the image acquisition rate and to provide input to the motion control system 54 for the next set of views); a gamma camera panel connected to the jointed arm, wherein the gamma camera panel comprises gamma camera sensors (para [0086]- the NM/SPECT mode of operation, the collimator 92 is utilized for gamma camera collimation at lower energies) with position and energy sensing resolution (para [0094]- Different isotope energy resolution, spatial resolution and collimation sensitivity can be implemented by the cone beam focused 
Eisenberg does not teach a mechanical jointed arm connected to the controller unit; the imaging field of view being defined as a range of angles, with respect to a direction at which the gamma camera has maximum imaging sensitivity, from which gamma photons can be detected and imaged by gamma sensors comprised by the gamma camera panel with a sensitivity larger than a hundredth the maximum imaging sensitivity; and a tactile pressure sensor mounted on the panel, wherein the tactile pressure sensor is operationally coupled to at least one processor and memory, wherein movement of the panels with respect to the patient is modified depending on tactile pressure sensor data obtained by the tactile pressure sensor.
Shwartz discloses a single photon emission computer tomography (SPECT) imaging system to scan a body part of a patient (para [0029]- is understood to include the enhancement of images or videos (of a patient's body) with computer-generated additional information or virtual objects by means of fade-in/overlay; para [0036]- a three-dimensional image of the radiation source can be computed by means of known algorithms (as for example in the case of the freehand SPECT image reconstruction mentioned at the beginning)), the system comprising: a SPECT controller unit, the controller unit comprising at least a computer para [0035]- the information about the radiation detected by the endoscopic nuclear probe by means of a synchronising unit, so that the evaluation unit 60 can link the radiation information with the location and 
Schwartz does not teach a portable SPECT; gamma photons can be detected and imaged by gamma sensors comprised by the gamma camera panel with a sensitivity larger than a hundredth the maximum imaging sensitivity; and a tactile pressure sensor mounted on the panel, wherein the tactile pressure sensor is operationally coupled to at least one processor and memory, wherein movement of the panels with respect to the patient is modified depending on tactile pressure sensor data obtained by the tactile pressure sensor.
While portable SPECT imaging systems were well-known and routinely used in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed system.
Accordingly, claim 23 is allowed.

Regarding claim 24, the claim is allowed due to its dependence on claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884